AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                        Page 1 fl



                                    UNITED STATES DISTRICT C UR                                                   JAN 302020
                                               SOUTHERN DISTRICT OF CALIFORN A                                                     .
                                                                                                            CLERK, U.S. DISTRICT COURT
                     United States of America                                   JUDGME T INJWEeRJMIN.I\Ti'€~MfTY
                                                                                (For Offenses Co,hm\:ll\cd:fltclJcljlm::iSIOlloffiliiA;;:l!lll~:::..:__J
                                     V.

                Mariana Margaryan Armanovna                                     Case Number: 19mj23250-MSB

                                                                                Charles N. Guthrie
                                                                               Defendant's Attorney


REGISTRATION NO. 88178298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of the Complaint
                                 --------''-------------------------
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                    Count Number(s)
8: 1325(a)(l)                      ILLEGAL ENTRY (Misdemeanor)                                                          1


  •    The defendant has been found not guilty on count(s)
                                                                         -------------------
  •    Count                                                                dismissed on the motion of the United States.


                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                                                   TIME SERVED

  IZI Assessment: $10 WAIVED           IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                         January 30, 2020
                                                                         Date of Imposition of Sentence




                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                                  19mj23250-MSB
